Citation Nr: 0425953	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for the grant of service connection for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1961 
to October 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking an effective date earlier than August 30, 2000, for 
the grant of service connection of Meniere's disease.

The veteran's claim was remanded in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim was remanded in August 2003 in order that 
the claim of CUE in a February 1996 rating decision which 
denied service connection for Meniere's syndrome could be 
adjudicated.  It was pointed out that this claim was 
intertwined with the issue of an appeal of an effective date 
earlier than August 30, 2000, for the grant of service 
connection for Meniere's disease.  The RO was instructed to 
afford the veteran an opportunity to complete the procedural 
steps for an appeal, as outlined in 38 U.S.C.A. § 7105.  

Pursuant to the Board's directive, the RO issued a decision 
dated February 9, 2004, (which was mailed to the veteran on 
March 2, 2004), which determined that no revision was 
warranted in the February 1996 rating decision which denied 
service connection for Meniere's disease.  Although the 
veteran and his representative did not submit a notice of 
disagreement (NOD) regarding the February 2004 rating 
decision, the RO did not allow the veteran the requisite one-
year period to file his NOD.  Accordingly, the veteran's 
claim must be remanded again, so that the veteran can be 
afforded one year to submit his NOD with regard to the claim 
of CUE in the February 1996 rating decision which denied 
service connection for Meniere's syndrome.  It is noted that 
this one-year period will expire on March 2, 2005.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran and his representative 
should be given the requisite time period 
until March 2, 2005, to submit a NOD 
regarding the issue of CUE in the 
February 1996 rating decision.  If the 
veteran does submit a timely NOD 
regarding the CUE issue, then he should 
be issued a statement of the case, and be 
given the requisite time period in which 
to submit a substantive appeal to perfect 
his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2003).

2.  Thereafter, unless the earlier 
effective date claim is resolved to the 
veteran's satisfaction, the veteran and 
his representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




